 


 HR 57 ENR: To repeal certain sections of the Act of May 26, 1936, pertaining to the Virgin Islands. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 57 
 
AN ACT 
To repeal certain sections of the Act of May 26, 1936, pertaining to the Virgin Islands.  
 
 
1.REPEAL OF CERTAIN LAWS PERTAINING TO THE VIRGIN ISLANDS 
(a)RepealSections 1 through 6 of the Act of May 26, 1936 (Chapter 450; 49 Stat. 1372–1373; 48 U.S.C. 1401–1401e) are repealed. 
(b)Effective DateThis section shall be deemed to have taken effect on July 22, 1954.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
